          Case 1:20-cr-00021-NONE-SKO Document 18 Filed 04/24/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4
   Attorneys for Plaintiff
 5 United States of America

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00021-NONE-SKO
10                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
11                          v.                           FINDINGS AND ORDER
12   FRANCISCO JAVIER HERRERA-REYES,                     DATE: May 8, 2020
                                                         TIME: 10:00 a.m.
13                                Defendant.             COURT: Hon. Dale A. Drozd
14

15          This case is set for change of plea on May 8, 2020. On April 17, 2020, this Court issued General

16 Order 617, which suspends all jury trials in the Eastern District of California scheduled to commence

17 before June 15, 2020, and allows district judges to continue all criminal matters to a date after June 1.

18 This and previous General Orders were entered to address public health concerns related to COVID-19.

19          Although the General Orders address the district-wide health concern, the Supreme Court has

20 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
21 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

22 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

23 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

24 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

25 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

26 or in writing”).
27          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

28 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00021-NONE-SKO Document 18 Filed 04/24/20 Page 2 of 4


 1 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 2 the ends of justice served by taking such action outweigh the best interest of the public and the

 3 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 4 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 5 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 6 the defendant in a speedy trial.” Id.

 7          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 8 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

 9 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
10 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

11 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

12 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

13 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

14 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

15 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

16          In light of the societal context created by the foregoing, this Court should consider the following

17 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

18 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

19 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

20 continuance must be “specifically limited in time”).
21                                                 STIPULATION

22          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

23 through defendant’s counsel of record, hereby stipulate as follows:

24          1.      By previous order, this matter was set for status on May 8, 2020.

25          2.      By this stipulation, defendant now moves to continue the status conference until June 19,

26 2020, and to exclude time between May 8, 2020, and June 19, 2020, under Local Code T4.
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00021-NONE-SKO Document 18 Filed 04/24/20 Page 3 of 4


 1          3.     The parties agree and stipulate, and request that the Court find the following:

 2                 a)      The government has represented that the discovery associated with this case has

 3          been either produced directly to counsel and/or made available for inspection and copying.

 4                 b)      Counsel for defendant desires additional time to consult with his client, the review

 5          the current charges, to review discovery in this matter, to discuss potential resolution with is

 6          client, and to prepare for sentencing as this is an immigration fast-track case where change of

 7          plea and sentencing would occur at the same time.

 8                 c)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him/her the reasonable time necessary for effective preparation, taking

10          into account the exercise of due diligence.

11                 d)      The government does not object to the continuance.

12                 e)      In addition to the public health concerns cited by General Order 617, and

13          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14          this case because defendant does not consent to proceed to change of plea and sentencing using

15          videoconferencing pursuant to General Order 614.

16                 f)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of May 8, 2020 to June 19, 2020,

21          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

22          because it results from a continuance granted by the Court at defendant’s request on the basis of

23          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

24          of the public and the defendant in a speedy trial.

25          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28          IT IS SO STIPULATED.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00021-NONE-SKO Document 18 Filed 04/24/20 Page 4 of 4


 1

 2
     Dated: April 23, 2020                          MCGREGOR W. SCOTT
 3                                                  United States Attorney
 4
                                                    /s/ LAURA D. WITHERS
 5                                                  LAURA D. WITHERS
                                                    Assistant United States Attorney
 6

 7
     Dated: April 23, 2020                          /s/ BENJAMIN A. GERSON
 8                                                  BENJAMIN A. GERSON
 9                                                  Counsel for Defendant
                                                    FRANCISCO JAVIER
10                                                  HERRERA-REYES

11

12

13

14                                      FINDINGS AND ORDER

15 IT IS SO ORDERED.

16     Dated:    April 23, 2020
17                                             UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      4
30   PERIODS UNDER SPEEDY TRIAL ACT
